Case 2:20-cv-00255-JPH-DLP Document 10 Filed 08/28/20 Page 1 of 3 PageID #: 41




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JAMES MATTHEW CAUDILL,                                   )
                                                         )
                              Plaintiff,                 )
                                                         )
                         v.                              )       No. 2:20-cv-00255-JPH-DLP
                                                         )
DENNIS MYERS DDS,                                        )
                                                         )
                              Defendant.                 )

                 Order Screening Complaint and Directing Service of Process

        Plaintiff James Caudill, an inmate at Wabash Valley Correctional Facility (WVCF), filed

this action pursuant to 42 U.S.C. § 1983. Because Mr. Caudill is a "prisoner" as defined by

28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his

complaint before service on the defendants.

                                           I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 2:20-cv-00255-JPH-DLP Document 10 Filed 08/28/20 Page 2 of 3 PageID #: 42




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

768, 776 (7th Cir. 2015) (internal quotation omitted).

                                        II. The Complaint

       On August 29, 2019, Mr. Caudill filed a healthcare request to see the dentist because a

tooth that had been previously filled for a cavity began to hurt. His request was screened by the

dental department that day. On December 26, 2019, he filed another request but still received no

appointment to see the dentist. By that time, the over-the-counter medications he was purchasing

from commissary were not helping him with the pain, and it hurt to chew food. On January 6,

2020, he began the grievance process. The defendant, Dr. Dennis Myer, saw Mr. Caudill on

February 4, 2020, and extracted his tooth because an abscess had formed. Mr. Caudill alleges the

delay was sixteen weeks and five days past when Indiana Department of Correction policy dictates

that a patient should be seen by a dentist.

       Mr. Caudill seeks injunctive relief and damages.

       Mr. Caudill's Eighth Amendment deliberate indifference claim against Dr. Myer shall

proceed as submitted.

                                      III. Issuance of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

Dr. Dennis Myer in the manner specified by Rule 4(d). Process shall consist of the complaint,

dkt. [1], applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Order. The clerk is directed to update the docket to

reflect the correct spelling of the defendant's name is "Dr. Dennis Myer, DDS."




                                                 2
Case 2:20-cv-00255-JPH-DLP Document 10 Filed 08/28/20 Page 3 of 3 PageID #: 43




       Dr. Myer is identified as an employee of Wexford of Indiana, LLC. A copy of this Order

and the process documents shall also be served on Wexford electronically. Wexford is ordered to

provide the full name and last known home address of any defendant who does not waive service

if they have such information. This information may be provided to the Court informally or may

be filed ex parte.

SO ORDERED.

Date: 8/28/2020




Distribution:

JAMES MATTHEW CAUDILL
260908
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Dennis Myer, DDS
Medical Professional
WABASH VALLEY – CF
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic service to Wexford of Indiana, LLC




                                                3
